                                            Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        COLONY INSURANCE COMPANY,                       Case No. 20-cv-00480-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO DISMISS
                                   9              v.                                        DEFENDANT'S AMENDED
                                                                                            COUNTERCLAIMS
                                  10        GLENN E. NEWCOMER
                                            CONSTRUCTION,                                   Re: Dkt. No. 30
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Colony Insurance Company (“Colony”) filed this action for declaratory relief

                                  14   related to an insurance coverage dispute. Colony now moves pursuant to Federal Rule of Civil

                                  15   Procedure 12(b)(6) to dismiss Defendant Glenn E. Newcomer Construction’s (“Newcomer’s”)

                                  16   amended counterclaims. [Docket No. 30.] This matter is appropriate for resolution without a

                                  17   hearing. Civ. L.R. 7-1(b). For the following reasons, the motion is granted.

                                  18   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                  19           Colony filed this declaratory relief action on January 22, 2020. It seeks a determination of

                                  20   the parties’ rights and obligations under general liability policy no. 101 PKG 0006651-02 (“the

                                  21   policy”), issued by Colony to Newcomer for the period April 21, 2017 to April 21, 2018. Compl.

                                  22   ¶ 7, Ex. A (Policy). In relevant part, the policy “generally provides coverage . . . for ‘those sums

                                  23   that the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or

                                  24   ‘property damage’ to which this insurance applies,” and provides that Colony “ha[s] the right and

                                  25   duty to defend the insured against any ‘suit’ seeking those damages,” with certain exceptions and

                                  26   exclusions. Compl. ¶¶ 9-15.

                                  27           On April 2, 2019, third party Hayley Melidonis filed a lawsuit against Newcomer and

                                  28   other defendants in San Francisco County Superior Court, Melidonis v. Lexington Insurance
                                         Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 2 of 11




                                   1   Company, et al., Case No. CGC-19-574967 (the “Underlying Action”). Id. at ¶ 19, Ex. B.

                                   2   Melidonis alleges that Newcomer acted as the general contractor on a construction and remodel

                                   3   project for a condominium unit located in San Francisco, California. She asserts claims against

                                   4   Newcomer for breach of contract, negligence, and fraud stemming from cost overruns and work

                                   5   defects. Compl. ¶¶ 20-29. Colony alleges that it received “notice of the incident giving rise to the

                                   6   Underlying Action” on August 13, 2018, and that it “agreed to provide Newcomer with a defense

                                   7   in the Underlying Action, subject to a full reservation of rights.” Id. at ¶¶ 31, 38. It contends that

                                   8   “it has no defense or indemnity obligation in the Underlying Action” because the policy either

                                   9   does not cover the claimed damages by Melidonis or the damages are barred by policy provisions

                                  10   and exclusions. Id. at ¶¶ 40-43.

                                  11          Colony brings various claims for declaratory relief and two claims for reimbursement of

                                  12   costs and indemnity payments in the Underlying Action. Compl. 6-13. Newcomer filed an
Northern District of California
 United States District Court




                                  13   answer and counterclaims on March 20, 2020. [Docket No. 11 (Answer).] On July 20, 2020, the

                                  14   court dismissed the counterclaims for breach of contract and bad faith with leave to amend.

                                  15   [Docket No. 28 (Order Dismissing Counterclaims).] Newcomer timely filed amended

                                  16   counterclaims on August 3, 2020. [Docket No. 29 (Am. Counterclaim).]

                                  17          The amended counterclaims allege that Newcomer tendered the defense/indemnification of

                                  18   Melidonis’s claim to Colony on January 30, 2019. Id. at ¶ 4. On April 24, 2019, almost three

                                  19   months after the tender, Colony responded that it would “continue to investigate this matter under

                                  20   a complete reservation of rights . . . [but] there does not appear to be coverage for any of the

                                  21   alleged damages.” Id. at ¶ 6. On July 19, 2019, Colony’s counsel wrote to Newcomer that

                                  22   following Colony’s completion of its investigation of Melidonis’s claim, it determined “that the . .

                                  23   . ‘Colony Policy’ does not provide coverage for the Claim,” and informed Newcomer that

                                  24   “therefore Colony declines to provide either defense or indemnity . . . [and] will cease paying for

                                  25   the defense of Newcomer in forty-five days . . .” Id. at ¶ 15.

                                  26          Newcomer alleges that after Colony informed Newcomer that “it was pulling its defense,

                                  27   [Colony] then stated it would continue to defend.” Newcomer admits that Colony is currently

                                  28   providing a defense in the Underlying Action under a reservation of rights and has assigned
                                                                                          2
                                             Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 3 of 11




                                   1   defense counsel, but alleges that Colony “has refused to acknowledge its duty of indemnification

                                   2   owed to Newcomer.” Id. at ¶ 8. Newcomer alleges that Colony’s “attempts to thwart coverage

                                   3   rest on certain inapplicable Policy provisions.” Id. at ¶¶ 16-18. It further alleges that “there is no

                                   4   contractual provision in the Policy which provides that [Colony’s defense] may be conditioned

                                   5   upon a reservation of rights,” and that “[c]overage clearly should be acknowledged.” Id. at ¶ 18.

                                   6            Newcomer further alleges that the Colony adjuster handling the defense of the Underlying

                                   7   Action is also handling the prosecution of the instant action against Newcomer for declaratory

                                   8   relief. Newcomer alleges that “[b]y this maneuver Colony has put itself in a potentially awkward

                                   9   conflict of interest position” and has acted against Newcomer’s interests. Due to “uncertainty

                                  10   surrounding this peculiar situation Newcomer has had to retain . . . counsel” to defend Newcomer

                                  11   in this action and “become more involved at least in an observatory role than would generally be

                                  12   expected vis-à-vis a reservation of rights defense.” Id. at ¶ 9.
Northern District of California
 United States District Court




                                  13            Newcomer brings amended counterclaims for breach of contract, anticipatory breach, and

                                  14   breach of the implied covenant of good faith and fair dealing. Id. at ¶¶ 19-33. It seeks damages

                                  15   for Colony’s breaches including but not limited to “attorney’s fees and related litigation costs” and

                                  16   punitive damages. Am. Counterclaims 8, Prayer. Colony now moves to dismiss the amended

                                  17   counterclaims for failure to state a claim.1

                                  18   II.      LEGAL STANDARD
                                  19            A motion to dismiss a counterclaim under Rule 12(b)(6) is evaluated under the same

                                  20   standard as a motion to dismiss a plaintiff’s complaint. See AirWair Int’l Ltd. v. Schulz, 84 F.

                                  21   Supp. 3d 943, 949 (N.D. Cal. 2015). A motion to dismiss under Rule 12(b)(6) tests the legal

                                  22   sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51

                                  23

                                  24   1
                                         Colony’s motion was due by no later than August 17, 2020, which was 14 days after Newcomer
                                  25   filed its amended counterclaim. See Fed. R. Civ. P. 15(a)(3) (“any required response to an
                                       amended pleading must be made within the time remaining to respond to the original pleading or
                                  26   within 14 days after service of the amended pleading, whichever is later.”). However, Colony did
                                       not file its motion until August 24, 2020. It explains that it mistakenly calendared its deadline
                                  27   based on Rule 12(a)(1)(B), which provides that “[a] party must serve an answer to a counterclaim .
                                       . . within 21 days after being served with the pleading that states the counterclaim[.]” [Docket No.
                                  28   37-2 (Robertson Decl., Sept. 15, 2020) ¶ 6.] As Newcomer does not describe any prejudice
                                       caused by Colony’s late filing, the court will consider the motion despite its untimeliness.
                                                                                          3
                                          Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 4 of 11




                                   1   F.3d 1480, 1484 (9th Cir. 1995). When reviewing a motion to dismiss for failure to state a claim,

                                   2   the court must “accept as true all of the factual allegations contained in the complaint,” Erickson v.

                                   3   Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation omitted), and may dismiss a claim “only

                                   4   where there is no cognizable legal theory” or there is an absence of “sufficient factual matter to

                                   5   state a facially plausible claim to relief.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d

                                   6   1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v.

                                   7   Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks omitted). A claim has facial

                                   8   plausibility when a plaintiff “pleads factual content that allows the court to draw the reasonable

                                   9   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation

                                  10   omitted). In other words, the facts alleged must demonstrate “more than labels and conclusions,

                                  11   and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

                                  12   Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see Lee
Northern District of California
 United States District Court




                                  13   v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on other grounds by Galbraith v. Cty.

                                  14   of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  15          As a general rule, a court may not consider “any material beyond the pleadings” when

                                  16   ruling on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted).

                                  17   However, “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack

                                  18   v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents

                                  19   whose contents are alleged in a complaint and whose authenticity no party questions, but which

                                  20   are not physically attached to the pleading,” without converting a motion to dismiss under Rule

                                  21   12(b)(6) into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.

                                  22   1994), overruled on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept

                                  23   as true allegations that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr.

                                  24   Court, 828 F.2d 1385, 1388 (9th Cir. 1987).

                                  25   III.   DISCUSSION
                                  26          A.      Breach of Contract
                                  27          Under California law, “[a]n insured can pursue a breach of contract theory against its

                                  28   insurer by alleging the insurance contract, the insured’s performance or excuse for
                                                                                         4
                                         Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 5 of 11




                                   1   nonperformance, the insurer’s breach, and resulting damages.” San Diego Hous. Comm'n v.

                                   2   Indus. Indem. Co., 68 Cal. App. 4th 526, 536 (1998). Colony moves to dismiss Newcomer’s

                                   3   amended counterclaim for breach of contract on the ground that it fails to identify any policy

                                   4   provision that Colony allegedly breached.

                                   5          The amended counterclaim sets forth three alleged breaches of contract by the insurer: 1)

                                   6   Colony’s “failure to accept coverage for indemnity”; 2) Colony’s creation of a “conflict ridden

                                   7   situation where the same adjuster is both prosecutor of and defender for its insured”; and 3)

                                   8   Colony’s failure to comply with California insurance regulations and statutes in connection with

                                   9   its response to Newcomer’s January 30, 2019 tender. Am. Counterclaim ¶ 22. The court will

                                  10   address each in turn.

                                  11                  1.       Colony’s Alleged Failure to Indemnify Newcomer
                                  12          Newcomer first alleges that Colony breached the contract by failing to accept its duty to
Northern District of California
 United States District Court




                                  13   indemnify Newcomer. Newcomer acknowledges that the policy provides coverage for “those

                                  14   sums that the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or

                                  15   ‘property damage’ to which this insurance applies.” See Compl. ¶ 9; Answer ¶ 9; Am.

                                  16   Counterclaim ¶ 10. However, Newcomer does not allege that it has become “legally obligated” to

                                  17   pay any damages, which would trigger Colony’s duty to indemnify. In the absence of allegations

                                  18   supporting Colony’s failure to indemnify Newcomer, any such failure cannot form the basis of a

                                  19   breach of contract claim.

                                  20          The court previously dismissed this breach of contract theory for the same reason, namely,

                                  21   that Newcomer failed to allege sufficient facts supporting Colony’s failure to indemnify

                                  22   Newcomer. Order Dismissing Counterclaims 6. As Newcomer has already been given the

                                  23   opportunity to amend the breach of contract counterclaim based on failure to indemnify, dismissal

                                  24   of this claim is without leave to amend.

                                  25                  2.       Colony’s Alleged Creation of a Conflict
                                  26          Next, Newcomer alleges that Colony breached the insurance agreement by creating a

                                  27   conflict “where the same adjuster is both prosecutor of and defender for its insured.” Am.

                                  28   Counterclaim ¶ 22; see also id. at ¶ 9. Newcomer makes the following supporting allegations:
                                                                                        5
                                         Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 6 of 11




                                   1                  By this maneuver Colony has put itself in a potentially awkward
                                                      conflict of interest position and by dividing its interests and loyalties
                                   2                  has acted against the best interests of its insured. Say, for example, if
                                                      information were to surface which was beneficial to Colony’s defense
                                   3                  of Newcomer but less than beneficial to Colony’s prosecution of its
                                                      case against Newcomer would Colony provide Retained Counsel with
                                   4                  this information? Given that Colony has refused to produce its claim
                                                      file the answer is unknown at this point. However, because of
                                   5                  uncertainty surrounding this peculiar situation Newcomer has had to
                                                      retain undersigned counsel, not only to defend against Colony’s Dec
                                   6                  Relief action, but to become more involved at least in an observatory
                                                      role than would generally be expected vis-à-vis a reservation of rights
                                   7                  defense.
                                   8   Am. Counterclaim ¶ 9.

                                   9          The Amended Counterclaim does not allege how the purported conflict constitutes a

                                  10   breach of the insurance contract by Colony. In its opposition brief, Newcomer expands on this

                                  11   claim, arguing that “there is no Cumis counsel to protect Newcomer in the Underlying Action

                                  12   because Colony has denied Newcomer’s Civil Code § 2860 demand for same.” Opp’n 7. It notes
Northern District of California
 United States District Court




                                  13   in an unnumbered footnote that “[o]n Sept. 1, 2020 Colony’s counsel in this instant Dec Relief

                                  14   Action . . . wrote to undersigned counsel, on Colony’s behalf, denying Newcomer’s demand per

                                  15   Calif. Civil Code § 2860 for independent counsel for the Underlying Action.” Id.

                                  16          “Under California law, when an insurer agrees to defend its insured under a reservation of

                                  17   rights, a conflict exists between the insurer and insured.” Cont’l Cas. Co. v. Enodis Corp., 417 F.

                                  18   App’x 668, 671 (9th Cir. 2011) (citing San Diego Navy Fed. Credit Union v. Cumis Ins. Soc’y,

                                  19   Inc., 162 Cal.App.3d 358, 361, 375 (1984)). “In those instances, the insured has a right to retain

                                  20   independent counsel to be paid for by the insurer, commonly referred to as ‘Cumis counsel.’” Id.

                                  21   (citing Bogard v. Employers Cas. Co., 164 Cal.App.3d 602, 611 (1985)). In 1987, the California

                                  22   Legislature codified the duty to provide independent counsel in California Civil Code section

                                  23   2860, which provides that “[i]f the provisions of a policy of insurance impose a duty to defend

                                  24   upon an insurer and a conflict of interest arises which creates a duty on the part of the insurer to

                                  25   provide independent counsel to the insured, the insurer shall provide independent counsel to

                                  26   represent the insured” unless the insured waives the right to independent counsel in writing. Cal.

                                  27   Civ. Code § 2860(a). However, California courts repeatedly have recognized that “a conflict of

                                  28   interest does not arise every time the insurer proposes to provide a defense under a reservation of
                                                                                          6
                                           Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 7 of 11




                                   1   rights. There must also be evidence that the outcome of [the] coverage issue can be controlled by

                                   2   counsel first retained by the insurer for the defense of the [underlying] claim.” Gafcon, Inc. v.

                                   3   Ponsor & Assocs., 98 Cal. App. 4th 1388, 1421 (2002) (quotation marks and citations omitted,

                                   4   brackets in original); see also Cal. Civ. Code § 2860(b). “It is only when the basis for the

                                   5   reservation of rights is such as to cause assertion of factual or legal theories which undermine or

                                   6   are contrary to the positions to be asserted in the liability case that a conflict of interest sufficient

                                   7   to require independent counsel, to be chosen by the insured, will arise.” Gafcon, 98 Cal. App. 4th

                                   8   at 1421-22. Therefore, “[i]n the event of the insurer’s reservation of rights, the insured’s right to

                                   9   independent counsel depends upon the nature of the coverage issue, as it relates to the issues in the

                                  10   underlying case.” Id. at 1422 (quotation marks and citation omitted).

                                  11           Newcomer’s opposition brief suggests that its breach of contract claim is based in part on

                                  12   the contention that Colony is contractually obligated to provide Cumis counsel but has refused to
Northern District of California
 United States District Court




                                  13   do so. With appropriate supporting facts, such an allegation could form the basis for a breach of

                                  14   contract claim. See, e.g., Citizens Ins. Co. of Am. v. Chief Digital Advisors, No. 20-CV-1075-

                                  15   MMA (AGS), 2020 WL 6889174, at *4 (S.D. Cal. Nov. 24, 2020) (holding that defendant insured

                                  16   had stated a plausible claim for breach of insurance contract based on insurer’s failure to provide

                                  17   independent counsel). The problem with Newcomer’s theory is that it is not clearly pleaded in the

                                  18   amended counterclaim, and rests almost entirely on the statements in the opposition. Newcomer

                                  19   was already warned about this problem in the previous order dismissing Newcomer’s original

                                  20   counterclaims, which states that “[i]t is well-established that ‘[i]n determining the propriety of a

                                  21   Rule 12(b)(6) dismissal, a court may not look beyond the [pleadings] to a [party’s] moving papers,

                                  22   such as a memorandum in opposition to a . . . motion to dismiss.’” Order Dismissing

                                  23   Counterclaim 5-6 (quoting Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir.

                                  24   1998)).2 The amended counterclaim does not adequately allege facts to support a breach of

                                  25
                                       2
                                  26     Both parties inexplicably submitted and referred to material outside the pleadings in connection
                                       with this motion. [See Docket Nos. 30-1 (Robertson Decl. Aug. 24, 2020) ¶¶ 6, 7, 8, Exs. 6-8; 34
                                  27   (Spencer Decl. Sept. 7, 2020); 37-1 (Totorp Decl. Sept. 15, 2020); 37-2 (Robertson Decl. Sept. 15,
                                       2020) ¶¶ 3-5.] For example, Colony submitted evidence with its reply disputing Newcomer’s
                                  28   allegation that “the Colony adjuster handling the defense of the Underlying Action for Newcomer
                                       is the same person who is handling the prosecution of the instant Dec Relief Action against
                                                                                        7
                                         Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 8 of 11




                                   1   contract claim based on Colony’s failure to provide Cumis counsel, as it does not clearly allege the

                                   2   existence of a conflict giving rise to a duty owed by Colony under California Civil Code section

                                   3   2860, nor does it allege that Colony breached any such duty. Accordingly, this counterclaim is

                                   4   dismissed with leave to amend.

                                   5                   3.      Colony’s Alleged Failure to Comply with State Law
                                   6           The third and final basis for Newcomer’s breach of contract claim is Colony’s alleged

                                   7   “fail[ure] to comply with and abide by the provisions of Calif. Code of Regulations Title 10

                                   8   Chapter 5 Sec. 2695 et seq. and Calif. Ins. Code § 790.03(h)(1) et seq.” Am. Counterclaim ¶ 22.

                                   9           It appears that this claim is based on Colony’s response to Newcomer’s January 30, 2019

                                  10   tender for defense of the Melidonis action. Opp’n 8-9. Newcomer alleges that Colony did not

                                  11   respond until April 24, 2019, almost three months after the tender. Am. Counterclaim ¶ 6. It

                                  12   alleges that Colony’s untimely response violated California insurance regulations, which provide
Northern District of California
 United States District Court




                                  13   that “[u]pon receiving proof of claim, every insurer . . . shall immediately, but in no event more

                                  14   than forty (40) calendar days later, accept or deny the claim, in whole or in part.” Cal. Code Regs.

                                  15   tit. 10, § 2695.7(b). “Proof of claim” is defined as “any evidence or documentation in the

                                  16   possession of the insurer, whether as a result of its having been submitted by the claimant or

                                  17   obtained by the insurer in the course of its investigation, that provides any evidence of the claim

                                  18   and that reasonably supports the magnitude or the amount of the claimed loss.” Cal. Code Regs.

                                  19   tit. 10, § 2695.2(s).

                                  20           In their briefs, the parties dispute Newcomer’s allegation that Colony’s response to the

                                  21   tender did not satisfy the regulation. Colony argues that under the terms of the policy its defense

                                  22   obligation could not have been triggered before Melidonis filed suit on April 2, 2019, which

                                  23   renders its April 24, 2019 response timely. Mot. 10; Reply 4-5. In response, Newcomer argues

                                  24   that Colony’s duty to defend arose at the prelitigation stage, and that Colony’s April 24, 2019

                                  25   response that it would “continue to investigate this matter under a complete reservation of rights”

                                  26
                                  27   Newcomer.” See Am. Counterclaim ¶ 9; Totorp Decl. ¶¶ 3-4. Neither side offered any authority
                                       to support the court’s consideration of these materials on a motion to dismiss. The court will not
                                  28   consider them.

                                                                                         8
                                           Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 9 of 11




                                   1   does not comply with the regulation. See Am. Counterclaim ¶ 6; Opp’n 8.

                                   2          In other words, the parties’ briefs address the merits of Newcomer’s allegation that Colony

                                   3   did not comply with the regulation, rather than speaking to the pertinent question of whether

                                   4   Newcomer adequately has pleaded the claim. In order to state a claim for breach of a written

                                   5   contract, the plaintiff must “allege the specific provisions in the contract creating the obligation

                                   6   the defendant is said to have breached.” In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d

                                   7   953, 978 (N.D. Cal. 2016) (quoting Young v. Facebook, Inc., 790 F. Supp. 2d 1110, 1117 (N.D.

                                   8   Cal. 2011)). The amended counterclaim fails to satisfy this requirement, as it does not identify a

                                   9   provision in the policy that Colony breached by allegedly violating section 2695.7(b).

                                  10   Accordingly, Newcomer has failed to state a claim for breach of contract based on section

                                  11   2695.7(b).3 This counterclaim is dismissed with leave to amend.

                                  12          B.      Anticipatory Breach of Contract
Northern District of California
 United States District Court




                                  13          Newcomer’s second counterclaim is for anticipatory breach of contract. It alleges that

                                  14   “Colony has breached the contractual provisions of the Policy by clearly and positively indicating

                                  15   that it will not meet its obligations under the contract to accept coverage for indemnity.” Am.

                                  16   Counterclaim ¶ 24. Specifically, Newcomer alleges that on July 19, 2019, Colony’s counsel

                                  17   informed Newcomer that “Colony declines to provide either defense or indemnity” to Newcomer,

                                  18   but subsequently stated on January 14, 2020 that “Colony has reconsidered its position . . . dated

                                  19   July 19, 2019” and “agrees to continue providing a defense to Newcomer . . . subject to a full

                                  20   reservation of rights.” Id. at ¶ 25. According to Newcomer, Colony “has anticipatorily repudiated

                                  21   the contractual provisions of the Policy by refusing to acknowledge Colony’s duty to indemnify

                                  22   and thereby has breached the insurance contract.” Id. at ¶ 26.

                                  23          Under California law, an anticipatory breach occurs when one of the parties to a contract

                                  24

                                  25   3
                                         The amended counterclaim also alleges that Colony failed to comply with California Insurance
                                  26   Code section 790.03(h)(1), which provides that it is an “unfair claims settlement practice” to
                                       “[m]isrepresent[ ] to claimants pertinent facts or insurance policy provisions relating to any
                                  27   coverages at issue” if such practice is “[k]nowingly commit[ed] or perform[ed] with such
                                       frequency as to indicate a general business practice.” Am. Counterclaim ¶ 22. It is not clear
                                  28   which allegations support an unfair claims settlement practice. Newcomer mentions this provision
                                       only in passing in its opposition, thereby conceding this part of the claim. See Opp’n 9.
                                                                                          9
                                            Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 10 of 11




                                   1   repudiates the contract by “express[ly] and unequivocal[ly] refus[ing] to perform.” Taylor v.

                                   2   Johnston, 15 Cal. 3d 130, 140 (1975). “[R]epudiation may be express or implied. An express

                                   3   repudiation is a clear, positive, and unequivocal refusal to perform.” Id. at 137. In contrast, “an

                                   4   implied repudiation results from conduct where the promisor puts it out of his power to perform so

                                   5   as to make substantial performance of his promise impossible.” Id. Here, Newcomer has not

                                   6   alleged that Colony has made any clear, positive and unequivocal statements that it refuses to

                                   7   indemnify Newcomer; to the contrary, it informed Newcomer that it had “reconsidered its

                                   8   position” and would continue to provide Newcomer with a defense, subject to a reservation of

                                   9   rights. Newcomer also has not alleged any facts from which the court could infer that Colony has

                                  10   engaged in conduct that makes it impossible for Newcomer to perform. In the absence of such

                                  11   allegations, Newcomer has failed to state a claim for anticipatory breach. This claim is dismissed

                                  12   with leave to amend.
Northern District of California
 United States District Court




                                  13            C.     Breach of the Implied Covenant of Good Faith and Fair Dealing
                                  14            Newcomer’s third counterclaim is for breach of the implied covenant of good faith and fair

                                  15   dealing. “As in every other contract, an implied covenant of good faith and fair dealing is implicit

                                  16   in an insurance contract.” Major v. W. Home Ins. Co., 169 Cal. App. 4th 1197, 1208 (2009).

                                  17   “California law is clear, that without a breach of the insurance contract, there can be no breach of

                                  18   the implied covenant of good faith and fair dealing.” Manzarek v. St. Paul Fire & Marine Ins. Co.,

                                  19   519 F.3d 1025, 1034 (9th Cir. 2008). As discussed above, Newcomer has failed to allege a breach

                                  20   of contract counterclaim. Accordingly, this counterclaim is dismissed with leave to amend.

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                        10
                                         Case 4:20-cv-00480-DMR Document 43 Filed 01/04/21 Page 11 of 11



                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Colony’s motion to dismiss is granted. Newcomer’s amended
                                   2
                                       counterclaims are dismissed with leave to amend, except for the breach of contract claims based
                                   3
                                       on failure to indemnify and on California Insurance Code section 790.03(h)(1), which are
                                   4
                                       dismissed without leave to amend. Newcomer must file any second amended counterclaim within
                                   5
                                       14 days of the date of this order and must plead its best case.
                                   6
                                              The January 6, 2021 case management conference is CONTINUED to March 3, 2021 at
                                   7
                                       1:30 p.m. An updated joint CMC statement is due by February 24, 2021.
                                   8
                                                                                                               ISTRIC
                                                                                                          TES D      TC
                                   9
                                                                                                        TA
                                              IT IS SO ORDERED.




                                                                                                                               O
                                                                                                   S




                                                                                                                                U
                                  10



                                                                                                  ED




                                                                                                                                 RT
                                                                                                                     DERED
                                       Dated: January 4, 2021


                                                                                              UNIT
                                                                                                               O O R
                                                                                                        T IS S
                                  11
                                                                                                I
                                                                                         ______________________________________




                                                                                                                                      R NIA
                                  12                                                                   Donna M. Ryu
Northern District of California
 United States District Court




                                                                                                                        yu
                                                                                               United States MagistrateRJudge
                                                                                                                        a M.
                                                                                              NO

                                  13
                                                                                                                onn
                                                                                                        Judge D




                                                                                                                                      FO
                                                                                               RT


                                  14




                                                                                                                                  LI
                                                                                                       ER
                                                                                                  H




                                                                                                                               A
                                  15                                                                        N                     C
                                                                                                                              F
                                                                                                                D IS T IC T O
                                  16                                                                                  R

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
